Citation Nr: 1113168	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  10-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for end stage renal disease with hypertension, to include as secondary to type II diabetes mellitus.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to December 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  Thereafter, additional evidence was submitted (with a waiver of RO initial consideration).  

The RO had previously (in July 2002) denied the Veteran's claim of service connection for type II diabetes mellitus.  As evidence received since includes service department records that were not considered in the July 2002 rating decision, de novo review is required; the claim is characterized accordingly.  See 38 C.F.R. § 3.156(c) (2010).  


FINDINGS OF FACT

1.  The Veteran is shown to have served on land in the Republic of Vietnam during the Vietnam era; it is presumed he was exposed to Agent Orange by virtue of such service.  

2.  The Veteran has an established diagnosis of type II diabetes mellitus.  

3.  The record also shows that the Veteran has end stage renal disease with hypertension which is considered to be secondary to his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for type II diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2010).  

2.  Service connection for end stage renal disease with hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or omission in duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam includes service in the waters offshore, inland ("brown water") waterways or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a veteran have set "foot-on-land" in Vietnam).  

If such a veteran has a disease associated with herbicide exposure, that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no evidence of such disease during the period of such service.  The enumerated diseases associated with herbicide exposure include type 2 diabetes mellitus.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Type II Diabetes Mellitus

The Veteran's DD Form 214 shows that from February 1964 to December 1967, he served in the U.S. Navy, and that his last duty station was the U.S.S. Pickaway.  Service personnel records reflect he reported for duty aboard the U.S.S. Pickaway in August 1965.  His service treatment records are silent for any complaints, findings, treatment, or diagnosis of type II diabetes mellitus.  

VA treatment records include an October 1999 report that lists the Veteran's past medical history including diabetes mellitus for 25 years.  

On June 2002 VA examination, it was noted the Veteran had type II diabetes mellitus diagnosed in approximately 1974.  

In a July 2002 response to the RO's request, the National Personnel Records Center (NPRC) indicated it was unable to determine whether the Veteran had in-country service in Vietnam, but that he did serve aboard U.S.S. Pickaway which was in the official waters of Vietnam during various periods from March to August 1966, as well as June 1967 and September and October 1967.  (A duplicate of such information was again provided in April 2008).  

Records from the Department of the Navy, Naval Historical Center, received in February 2009 included a history of the U.S.S. Pickaway and reflect that the ship offloaded cargo at Da Nang, Vietnam (year not provided), and then proceeded to Manila, Philippines for participation in a training exercise.  

A March 2009 VA mental health report notes the Veteran served on a transport ship anchored on the shore 200 yards from the beach in Vietnam.  

On March 2009 VA examination, the diagnosis was type II diabetes mellitus; the examiner opined the disease was secondary to the Veteran's presumptive exposure to Agent Orange while serving in Vietnam.  

In September 2010, the National Archives and Records Administration provided deck logs of the U.S.S. Pickaway from June 28, 1967 to July 1, 1967.  They reveal that on June 28, 1967, the U.S.S. Pickaway was enroute from Apra Harbor, Guam to Da Nang, Vietnam.  On June 29, 1967, it arrived at Da Nang, Vietnam and was "anchored with 15 fathoms of chain to the port anchor to assist in mooring."  

June and August 1966 U.S.S. Pickaway diaries indicated that in June 1966, the ship was involved in Operation Jackstay and "U.S. Naval landing craft engaged in river warfare in the densely enfoliated, shallow streams . . . of [Vietnam], and that, despite water-mines, mortar and sniper fire, which our crews returned valiantly and effectively, they delivered our Marines safely to each successive objective."  Various service members were listed for promotions for their efforts; the Veteran was not listed.  

In an October 2010 stressor statement (submitted in support of the Veteran's claim seeking service connection for posttraumatic stress disorder), the Veteran stated that in June 1966 he was upriver during Operation Jackstay.  

At the February 2011 Travel Board hearing, the Veteran reported the U.S.S. Pickaway's main function was transportation of personnel and cargo.  He also stated that the ship was anchored and moored alongside the pier at Da Nang Harbor, and that the pier went onto the land (of Vietnam).  

The Veteran's testimony and statements are consistent with the documentation of record regarding the history of the U.S.S. Pickaway.  Although the June and August 1966 U.S.S. Pickaway diary entries do not corroborate that he was on land in Vietnam during Operation Jackstay, the June 1967 decklogs (when the Veteran was aboard) show the U.S.S. Pickaway was "moored" (i.e., lashed alongside a pier with lines) in DaNang, and anchored with 15 fathoms of chain (about 90 feet, reflecting it was in very shallow water).  Such notations make it extremely likely that the Veteran set foot on Vietnam soil, entitling him to the presumptive provisions of 38 U.S.C.A. § 1116.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Accordingly, under the governing law outlined above, presumptive service connection for type 2 diabetes mellitus is warranted. 

Renal Disease

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  

The Veteran alleges that he has end stage renal disease that is secondary to his now service-connected type II diabetes mellitus.  

VA treatment records include a September 2000 report with an assessment of diabetic and hypertensive renal disease.  A December 2008 report states the Veteran underwent a kidney transplant in 2002.  

On March 2009 VA examination, it was noted that the Veteran developed kidney failure and underwent a renal transplant in 2002.  The examiner opined that "it is just as likely as not that [the Veteran's] need for renal transplant because of the development of end stage renal failure is connected to his type 2 diabetes mellitus."  

The Board finds that the requirements for establishing secondary service connection are met (as diabetes is now service connected).  Resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that secondary service connection for end stage renal disease with hypertension is warranted.  
ORDER

Service connection for type II diabetes mellitus is granted.  

Secondary service connection for end stage renal disease with hypertension is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


